DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes:
Regarding claim 9, examiner interprets the claim as including all limitations and not “at least one of”.

Claim Objections
Claims 11, 13 are objected to because of the following informalities:  
Claim 11 , line 3, recites the limitation "a control unit" in line 3. It appears that it should recite --  the control unit -- .
Claim 13, line 1, recites the limitation “ the change” in lines 1-3. It appears that it should recite -- a change-- .
There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Examiner suggests applicant review claims for similar or additional informalities.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 3,  the metes and bounds of second resistor is unclear. No previous resistor has been claimed so it is unclear if claim 4 was intended to depend from claim 3.
Regarding claim 5, line 3, the metes and bounds of third resistor is unclear. No two previous resistors have been claimed. It appears that claim 5 was intended to depend on claim 4.
Examiner interprets claims 4 and 5 as intending to depend from claim 3.
Regarding claim 11, line 3, the metes and bounds of the control unit is unclear. It is unclear if the control unit in claim 3 is the same control unit in claim 1.
Examiner interprets the limitations as meaning the same control unit that is in claim 1.

Regarding claim 10, lines 8-13 are unclear. It is unclear if all of limitations are required to reject claim 10.  The limitations do not appear to be interrelated. For example it appears that  claim 1 can be rejected by applying art to the preamble and lines 9-10. The limitations appear to be a laundry list of items with no relationship between them. Examiner interprets the claim as only requiring one of the limitations of lines 9-13.
Claim 11-14 are rejected as being dependent in rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,are rejected under 35 U.S.C. 102(s)(1) as being anticipated by Onuki (JP 2017101951).
Regarding claim 1, Onuki teach A control unit (input circuit 1, Fig. 4 below) for evaluating the sensor signal of a sensor, the control unit comprising: 
at least one first sensor connection and a second sensor connection for connecting the sensor, wherein the second sensor connection is connected to a short- circuit protection circuit (11b2) , which is arranged between the second sensor connection and a grounding, and which comprises a switchable transistor, by way of which the grounding of the second sensor connection can be interrupted.

    PNG
    media_image1.png
    408
    630
    media_image1.png
    Greyscale


Regarding claim 2, Onuki teach wherein the control unit also comprises a first sensor connection for connecting the sensor and for providing a sensor voltage to operate the sensor, wherein the first sensor connection is connected to a supply voltage source. (Note Fig. 4)

    PNG
    media_image2.png
    408
    581
    media_image2.png
    Greyscale

Regarding claim 3, Onuki teach wherein a first resistor is arranged between the supply voltage source and the sensor. (Note Fig. below)

    PNG
    media_image3.png
    394
    600
    media_image3.png
    Greyscale

Claims 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripley et al. (US 20130249564).
Regarding claim 6, Ripley et al. teach the control unit (Note 14, Fig. 1) comprising an evaluation circuit (Note processor 12 , Fig. 1), to which at least the first sensor connection is connected (Note 26a-26c, Fig. 1), and which is configured to evaluate a sensor signal from a sensor connected to the first sensor connection. (Note par. 15)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ripley et al. (US 20130249564) in view of Carbonaro et al. (US 20130234744).
Ripley et al. teach the instant invention except:
Regarding claim 7, Ripley et al. does not teach wherein the evaluation circuit is additionally connected to the second sensor connection and which during the evaluation of a sensor signal of a sensor, which is connected to the first sensor connection and to the second sensor connection , can access either a sensor voltage between the first sensor connection and a grounding, or a sensor voltage between the first sensor connection and the second sensor connection. 
Carbonaro et al. teach the evaluation circuit is additionally connected to the second sensor connection and which during the evaluation of a sensor signal of a sensor, which is connected to the first sensor connection and to the second sensor connection , can access either a sensor voltage between the first sensor connection and a grounding, or a sensor voltage between the first sensor connection and the second sensor connection. (Note fig. 2 and par. 32, A voltage difference .DELTA.V is calculated for each pin VS+, VS/IP-, IP+, RCOMP that is equal to the difference between the voltage measured when pin VS/IP- was connected to the supply voltage Vcc through switch SWHHS and the voltage measured when pin VS/IP- was connected to the electric ground GND through switch SWHLS.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ripley et al. to include the 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Onuki (JP 2017101951) in view of Langford et al. (US 6671144).
Onuki teach the instant invention except:
Regarding claim 8, Onuki et al. does not teach a control circuit, by way of which the short-circuit protection circuit can be controlled to prevent a short circuit.
Langford et al. teach a control circuit (Note 100 and column 2, lines ), by way of which the short-circuit protection circuit can be controlled to prevent a short circuit. (Note column 2, lines 47-56)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onuki to include the teaching of Langford et al. because it would provide the ground fault and protection device to operate independently of the load so that no calibration of the sensor is needed and is cost-effective to construct. (Note Langford et al. column 1, lines 31-34)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Onuki (JP 2017101951) in view of Simon (WO 2010015425 A1).
Onuki teach the instant invention except:
Regarding claim 10, Onuki teach a method for controlling a sensor comprising a  control unit (input circuit 1, Fig. 4 below) comprising at least one first sensor connection and a second sensor connection for connecting the sensor, wherein the second sensor connection is connected to a short- circuit protection circuit (11b2) , which is arranged between the second sensor connection and a grounding, and which comprises a switchable transistor, by way of 

    PNG
    media_image1.png
    408
    630
    media_image1.png
    Greyscale



 Onuki does not teach closing the transistor if it has been detected that there is no short circuit present, - opening the transistor if it has been detected that a short circuit is present, - closing the transistor before a measuring time, performing a measurement with the sensor and subsequently opening the transistor.
Simon teach opening the transistor if it has been detected that a short circuit is present (Note page 6, lines 22-26)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onuki to include the 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onuki (JP 2017101951) in view of Simon (WO 2010015425 A1) in view of Tsukada et al. (JP H0815337).
Onuki teach the instant invention except:
Regarding claim 11, Onuki does not teach wherein to detect a short circuit the voltage drop across at least one first resistor or a second resistor is detected by a control unit. 
Tsukada et al. teach wherein to detect a short circuit the voltage drop across at least one first resistor or a second resistor is detected by a control unit. (Note par.9, programmable controller, and Note paragraph beginning with, When the current flowing through the resistor R1 further increases and the voltage drop across the resistor R1 reaches the short circuit detection level shown by the chain double-dashed line in FIG. 2 (a), the fuse F1 is blown as shown in FIG. 2 (b). Then, it is detected that a short circuit has occurred.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onuki to include the teaching of Tsukada et al. because it would allow an abnormality to be detected in the early stages. (Note Tsukada et al. abstract)

Regarding claim 12, Okuni does not teach wherein the one or more voltage drops are compared with threshold values in order to detect a short circuit.
Tsukada et al. teach wherein the one or more voltage drops are compared with threshold values in order to detect a short circuit. (Note paragraph beginning with, When the current flowing through the resistor R1 further increases and the voltage drop across the resistor R1 reaches the short circuit detection level shown by the chain double-dashed line in FIG. 2 (a), the fuse F1 is blown as shown in FIG. 2 (b). Then, it is detected that a short circuit has occurred.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onuki to include the teaching of Tsukada et al. because it would allow an abnormality to be detected in the early stages. (Note Tsukada et al. abstract)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Onuki (JP 2017101951) in view of Simon (WO 2010015425 A1) in view of Shogawa (JP 2001037244 A).
Onuki teach the instant invention except:
Regarding claim 13, Onuki does not teach wherein the change in at least one voltage drop is compared with at least one threshold value in order to detect a short circuit.
Shogawa teach wherein the change in at least one voltage drop is compared with at least one threshold value in order to detect a short circuit.(Note paragraph beginning with The failure determination circuit 51 determines the occurrence of a ground fault from the change in the output Vc1 of the voltage sensor 23 itself, but simultaneously receives the voltage E of the DC power supply from the voltage sensor 5 (see FIG. 1). , (E−Vc1) / E to determine the voltage drop rate, and determine the occurrence of a ground fault from the change in the voltage drop rate.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Onuki to include the teaching of Shogawa because it would allow the detection earth or other troubles rapidly. (Note Shogawa abstract)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.